Allowable Subject Matter
Claims 1-6 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has amended the claims to overcome the previous prior art rejections. The prior art, when taken as a whole, neither anticipates nor renders prima facie obvious the claimed invention as currently recited in at least claim 1. Namely, Hara (WO 2010082483 A1) does not disclose an expansion valve, nor first and second on-off valves, as currently claimed. Rather, it should be noted that Hara explicitly teaches that the heating and cooling system does not require an expansion valve (see second to last paragraph of page 8, and first paragraph of page 9 of the translation).1 The prior art also fails to provide a teaching, suggestion, or motivation to modify Hara to only have one side of the coiled section respectively operating during the heating and cooling modes. 
Moreover, although one of ordinary skill in the art could consider relying on an “obvious to try” rationale2 for adding valves to arrive at the claimed invention, the reliance on said rationale is admonished3 by the fact that what would be obvious is to vary all possible parameters or try each of numerous possible choices (e.g. choosing different types and/or configurations of valves and conduits relative to each other) until one possibly arrived at a successful result, since the prior art does not give any explicit indication of which parameters are critical, nor any direction as to which of many possible choices is likely to be successful. 
It should also be noted that the intended purpose and operating principles of Hara require the specific arrangement of the fluidic components as disclosed and described therein. One of see second to last paragraph of page 8 of the translation), which is evidence against a prima facie case of obviousness. Furthermore, one of ordinary skill in the art would recognize that adding an expansion valve and on-off valves to Hara would impede the fluid flow throughout the system in a manner consistent with the disclosure of Hara, most likely resulting in unexpected and/or unintended results, which is further evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIGUEL A DIAZ/Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 The translation of Hara was made of record on October 14, 2021.
        2 See MPEP § 2143 (I) (E).
        3 Id., at § 2145 (X) (B).